Citation Nr: 1232001	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable disability rating for tinea cruris.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION


The Veteran served on active duty in the United States Army from October 1944 to November 1946.  He is the recipient of the Asiatic Pacific Theater Campaign Ribbon, the Philippine Independence Ribbon, the Army of Occupation Ribbon (Japan), the Victory Ribbon, and two Overseas Service Bars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, and Montgomery, Alabama, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama, RO has original jurisdiction over the Veteran's claims.

Procedural History

The Veteran filed claims of entitlement to service connection for bilateral hearing loss, tinnitus and a low back disability in October 2007.  A February 2008 rating decision of the Cleveland, Ohio, RO denied all of the claims.  In March 2008, the Veteran submitted a notice of disagreement (NOD) with this determination, and timely perfected his appeal in March 2009.  

In March 2008, the Veteran filed a separate claim of entitlement to service connection for a skin rash.  A February 2009 rating decision of the Montgomery, Alabama, RO denied the claim.  In March 2009, the Veteran submitted a NOD with this determination, and timely perfected his appeal in January 2011.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge, via video conference hearing, between the RO in Montgomery, Alabama, and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.



In October 2011, the Board granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus (subsequently implemented by an October 2011 rating decision).  As such, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In October 2011, the Board also remanded the Veteran's remaining claims of entitlement to service connection for a skin rash and a low back disability for additional evidentiary development.  

In July 2012, the Montgomery, Alabama, RO issued a rating decision granting entitlement to service connection for tinea cruris, assigning a noncompensable disability rating.  In September 2012, the Veteran's representative submitted a written brief presentation, in which it was noted that the Veteran disagreed with the noncompensable disability rating assigned to his skin disorder.  As will be discussed below, a remand is warranted so that a statement of the case may be issued for the increased rating claim.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a low back disability and entitlement to an initial compensable disability rating for tinea cruris.


Low Back Disability

The Veteran contends that he currently suffers from a low back disability that is the result of his time in active duty service.  Specifically, the Veteran claims that in his capacity as a lineman for telephones and telegraphs in service, he attempted to put up a cross-arm of a telephone pole, which was very heavy and caused him to experience low back pain.

The Board notes that the Veteran's service treatment records and most of his service personnel records are not available for review.  In November 2008, the Veteran was notified that there was a fire at the National Archives and Records Administration in July 1973.  The Veteran was requested to fill out and return the enclosed NA Form 13055.  The Veteran returned this form in February 2009.  Later in February 2009, VA issued a Formal Finding on the Unavailability of Service Records after an extensive search.  

Under such circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that the Veteran has current diagnoses of osteoarthrosis, spinal stenosis at L2-3 and severe general diffuse spondylosis.  Further, review of the Veteran's DD Form 214 indicates that his military occupational specialty was a lineman for telephones and telegraphs.  The Board finds that the Veteran's described back injury is consistent with his in-service duties as a lineman.  The Board therefore concludes for purposes of this claim that the Veteran injured his back while attempting to raise a telephone pole cross arm in service.  Based on the lack of medical nexus within the Veteran's claims file, the Board finds that there is an indication that the Veteran's current disability may be related to the claimed in-service event and there is insufficient evidence to decide the case.  See McLendon, supra.  As such, the Veteran must be afforded a VA examination to determine the nature and etiology of his low back disability.

Increased Rating Issue

As noted above, the Veteran's representative filed a September 2012 NOD with the noncompensable disability rating that was assigned for his tinea cruris in the July 2012 rating decision.  The Veteran has not yet been issued a statement of the case and thus has not had the opportunity to perfect an appeal on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon, supra.  Therefore, the issue of entitlement to an initial compensable disability rating for tinea cruris must be remanded for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should schedule the Veteran for a VA spine compensation examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

The VA examiner should address the following:

A.)  State whether the Veteran currently suffers from any disabilities associated with his low back.

B.)  For each diagnosis rendered, the VA examiner should opine whether it is at least as likely as not that the Veteran's currently diagnosed low back disability (1) had its onset in active duty service, (2) is related to active duty service, (3) or was aggravated by service or a service-connected disability.  

The VA examiner should also comment on the Veteran's post-service employment.

The opinion should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.
The VA examination must be typed.

2.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Issue a statement of the case addressing the issue of entitlement to an initial compensable disability rating for tinea cruris.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

